 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                           Case No. 2:97-cr-00088-RFB
 4                  Plaintiff,                           ORDER REVOKING CONDITIONAL
 5          v.                                           RELEASE (ECF NO. 163)
 6   RICHARD LEE TRIMMER,
 7                  Defendant.
 8
 9          On November 14, 2017, this Court granted an Order of Conditional Release under 18

10   U.S.C. § 4243(f) for Mr. Trimmer to reside at Unlimited Possibilities (located at 1014 North 4th

11   Street, Las Vegas, Nevada, 89101) subject to specified conditions. ECF No. 163. A petition

12   to revoke Mr. Trimmer’s conditional released was filed on February 12, 2018, but was later

13   held in abeyance. ECF Nos. 164, 175.

14          On March 2, 2018, this Court issued an Order of Conditional Release under 18 U.S.C.

15   § 4243(f) for Mr. Trimmer to reside at Unlimited Possibilities and abide by specified conditions

16   while continuing treatment. ECF No. 176. On March 12, 2018, a petition to revoke Mr.

17   Trimmer’s conditional released was issued alleging he had violated his conditional release. ECF

18   No. 177. On July 5, 2018, this Court held a final hearing on the petition to revoke Mr.

19   Trimmer’s conditional release. ECF No. 196. At the July 5, 2018 hearing, Mr. Trimmer

20   demonstrated clear and observable mental difficulties in terms of comprehension and other

21   cognitive functioning. See ECF No. 198. As a result, the Court remanded Mr. Trimmer to the

22   custody of the Bureau of Prisons for an evaluation of his competency to participate in the

23   revocation hearing pursuant to 18 U.S.C. §§ 4241 and 4247. ECF Nos. 196, 198.

24          The BOP subsequently provided the Court and the parties with a written report and

25   evaluation of Mr. Trimmer’s competency to participate further in the proceedings. The BOP

26   recommended Mr. Trimmer be committed to a federal medical center for treatment for
     restoration to competency pursuant to 18 U.S.C. § 4241(c). The parties did not oppose the
 1   BOP’s recommendation. This Court ordered Mr. Trimmer’s commitment to the BOP custody
 2   for treatment to determine whether he would attain the capacity to participate in a hearing on
 3   the revocation of his conditional release. ECF No. 207.
 4           On March 20, 2019, the BOP provided a written report to the Court and the parties
 5   regarding Mr. Trimmer’s competency to continue with the revocation proceedings. The BOP
 6   concluded that Mr. Trimmer is able to understand the nature and consequences of the
 7   proceedings against him and to assist properly in his own defense. On April 22, 2019, this
 8   Court held a hearing. See ECF No. 213.
 9          Mr. Trimmer waived his right to an evidentiary hearing on the petition and admitted to
10   violating his conditional released by leaving Unlimited Possibilities (“UP”) without permission
11   or approval by the United States Probation Office and by failing to return to UP. ECF No. 177
12   (paragraph #1). The government agreed to dismiss the remaining allegations in the petition.
13   The parties recommended revocation of Mr. Trimmer’s conditional release pursuant to 18
14   U.S.C. § 4243(g) and requested his return to a BOP facility for treatment. Accordingly,
15          IT IS HEREBY FOUND that RICHARD LEE TRIMMER has failed to comply with
16   the prescribed regimen of medical, psychiatric or psychological care or treatment and his
17   continued release would create a substantial risk of bodily injury to another person or serious
18   damage to property of another, and;
19          IT IS HEREBY ORDERED that RICHARD LEE TRIMMER's conditional release is
20   revoked and he is remanded forthwith to the Bureau of Prisons, Federal Medical Center in
21   Rochester, Minnesota.
22   ////
23
24   ////
25
26   ////



                                                     2
 1          IT IS FURTHER ORDERED that the Bureau of Prisons, Federal Medical Center
 2   provide within six (6) months of this Order a written Risk Assessment Review Report that
 3   assesses Mr. Trimmer’s mental status and assess whether he poses a substantial risk of bodily
 4   injury to others or serious damage to property of others due to his mental health condition.
 5          DATED this 23rd day of April, 2019.
 6
 7
 8                                             By:
                                                     RICHARD F. BOULWARE, II
 9                                                   UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                     3
